 
 
I 
108th CONGRESS
2d Session
H. R. 5145 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Pallone (for himself, Mr. Gilchrest, Mr. Pickering, Mr. Shaw, Mr. Greenwood, Mr. Towns, Mr. Ehlers, Ms. Bordallo, Mr. McDermott, Mr. Blumenauer, Ms. Millender-McDonald, Mr. Grijalva, Mr. Kucinich, Mr. English, Mr. Udall of Colorado, Mr. Farr, Mr. Bell, Ms. McCarthy of Missouri, Mr. Sandlin, Mr. Ford, Mr. Rodriguez, Mr. Kind, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide fellowships for graduate and postgraduate level students engaged in advanced degree programs concerning freshwater and anadromous fish, wildlife, or conservation biology, or related natural resource management, to provide expertise and to gain policy experience in Federal executive agencies or the Congress. 
 
 
1.Short titleThis Act may be cited as the National Fish and Wildlife Policy Fellowship Program Act of 2004.
2.FindingsThe Congress finds the following:
(1)Nearly one-third of the population of the United States participates in fish and wildlife-related recreation annually. In 2001, 82 million people participated in wildlife-related recreation, including sport angling, hunting, birding, photography, and other activities.
(2)Vibrant, healthy, and well-managed natural living resources are essential to obtaining the economic benefits derived from them. Wildlife-related recreation contributes significantly to the United States economy. In 2001, the economic impact of fishing and hunting was $116,000,000,000 and $68,000,000,000, respectively. In addition, approximately 1,000,000 jobs were created as a result of such recreation.
(3)There are over 50 university programs, dozens of State and Federal agencies, and over $1 billion dedicated to fisheries and wildlife research, management, and conservation.
(4)Expertise in freshwater and anadromous fisheries and wildlife policy is paramount to the future effective management of the Nation’s fish and wildlife resources.
(5)The National Sea Grant John A. Knauss Fellowship has been successful in promoting stewardship of the Nation’s natural marine and coastal resources. Since 1979, over 528 marine scientists have been awarded fellowships that have enabled them to bring their scientific expertise to the Federal agencies and the Congress while obtaining valuable policy experience. Many of the fellows continue to serve as marine policy professionals in the Federal Government, the private sector, and the university research community.
(6)Currently no formal mechanism exists to secure individuals with specific expertise in freshwater and anadromous fisheries, wildlife, or conservation biology, or related natural resource management, while simultaneously providing valuable policy experience within the Federal Government and the Congress. Such a mechanism would support and enhance stewardship of the Nation’s fish and wildlife.
3.Definitions In this Act:
(1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
(2)SecretaryThe term Secretary means the Secretary of the Interior.
4.Authorization of fish and wildlife policy fellowships
(a)In generalThe Secretary shall award fellowships to qualified graduate and post-graduate level students engaged in advanced degree programs concerning freshwater and anadromous fish, wildlife, conservation management, or biology.
(b)ObjectivesIn awarding fellowships under subsection (a), the Secretary shall seek to achieve, with respect to fish and wildlife conservation, the following educational and training objectives:
(1)To provide qualified graduate and postgraduate level individuals opportunities for participation in the policy process within the executive and legislative branches of the Federal Government.
(2)To provide Federal agencies and the Congress with specific expertise in fish and wildlife management and conservation biology to aid in the effective management of the Nation’s natural living resources.
(c)Guidelines for award of fellowshipsThe fellowships shall be awarded pursuant to guidelines established by the Secretary.
(d)Term of FellowshipsA fellowship under subsection (a) shall be for a period of not more than 1 year.
(e)Equal access
(1)In generalThe Secretary shall strive to ensure equal access for minority and economically disadvantaged students to the program carried out under subsection (a).
(2)ReportNot later than 1 year after the date of the enactment of this section, and every 2 years thereafter, the Secretary shall submit a report to the Congress describing—
(A)the efforts by the Secretary to ensure equal access for minority and economically disadvantaged students to the fellowship carried out under subsection (a); and 
(B)the results of such efforts.
(f)AdministrationThe Director shall administer fellowships under subsection (a).
(g)Authorization of appropriations
(1)In generalTo carry out this section there is authorized to be appropriated to the Secretary $1,400,000 for each of fiscal years 2005 through 2009. 
(2)Limitation on administrative expensesOf amounts available to carry out this section each fiscal year, no more than 5 percent may be expended for administrative costs. 
 
